DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-13 are cancelled.
Claims 14-27 are new.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 14, the first feeder, second feeder, delivery means and controller are interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification.
The first and second feeders are interpreted in accordance with the specification on pp. 5.
The spray delivery means is interpreted as a head in the form of a nozzle.
The controller is interpreted as the specialized hardware (generalized processor and algorithms) as detailed on pp. 4-6.

Regarding claim 19, the term “different” is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what properties are to be construed as two materials having different properties.  For the purposes of compact prosecution, Examiner has interpreted that different chemical compositions or weight / mass fractions of chemical compositions is capable of reading on the limitation “wherein the first and second print materials are different”.

Regarding claim 19, the term “different” is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how different two temperatures must be to be considered different temperatures or not.  For the purposes of compact prosecution, Examiner has interpreted that different temperatures are even a thousandth of a degree difference is sufficient to read on the claimed subject matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, claim limitations “first feeder” and “second feeder” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification does not indicate the structures, materials, or acts to be construed as interpreted in accordance with the specification as invoked under 35 U.S.C. 112(f).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of compact prosecution, Examiner has interpreted that the first and second feeders are each a hopper capable of holding various / similar / different metal powders.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 18-21, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morelli (US 2003/0175559).

Regarding claim 14, Morelli discloses: a 3D printer (see spray system 10 of [0023]) comprising:
A first feeder (see multiple powder feeders 30, Id.) and a second feeder;
A delivery means that sprays the print materials (see pray nozzle 34);
And a controller (see computer control 35).
That the controller adjusts various parameters of the apparatus is considered under the current claim construction to be a type of manner of operating or intended use of the recited structures of the apparatus that the apparatus of the cited prior art is capable of.  See Morelli [0023]; “A computer control 35 operates to control both the pressure of air supplied to the air heater 32 and the temperature of the heated main gas exiting the air heater 32.”.

Regarding claim 15, Morelli discloses: wherein the print materials are conveyed in gas stream (see air pressure of cited portion), that the controller adjustable controllers the pressure of air supplied to the air heater ([0023]); the delivery means comprises a nozzle (no longer interpreted as a means plus function limitation since the structures, materials, or acts are present in the claimed subject matter itself).  The relative positions of the holder and/or the nozzle are fixed and determined by the processor controller of Morelli.  Examiner recommends claiming, where there is proper support in the specification for such amendment, structural features of the apparatus rather than the controller which allow the nozzle and/or the holder to move; such as a gantry, for example.

Regarding claim 18, Morelli discloses: wherein the controller (Id.) regulates (forced air pressure is changed over time, satisfying the broadest reasonable interpretation of regulating) the amount of print material fed from each of the first and second feeders so that different parts of the 3D printed article have different strength, grain, electrical conductivity, heat conductivity, corrosion resistance, stiffness, wear resistance, crack deflective or energy absorbing characteristics.  The object formed by Morelli of different materials (see thermal conductivity of [0005]) is interpreted as having in-homogenous thermal conductivity and therefore the controller of Morelli is capable of reading on / teaching the functions of the controller.

Regarding claim 19, Morelli discloses: wherein the compositions of the first and second print materials are different (see [0029]).

	Regarding claim 20, Morelli discloses: wherein the delivery means (nozzle) as a common outlet for the print materials (interpreted broadly as both the first and second print materials necessarily – see supplemental feedline 48 of cited portion).

	Regarding claim 21, Morelli discloses: wherein the controller causes / is configured to cause the first and second print materials to merge in regulated proportions (they are set by the relative diameters and flow rates of gasses travelling therein and thereby constitutes satisfying the broadest reasonable interpretation of regulated proportions) before being emitted from the delivery means.

	 Regarding claim 23, Morelli discloses: that different pressures are utilized in each of the first and second feeders (see cited portions).  The different pressures of gasses flowing through the same area necessarily constitutes different velocities / rates of flow (the use of “and / or” in a Markush grouping means that only one of the alternatives need be present in the claimed subject matter to meet / read on / disclose / teach / anticipate the claimed subject matter).

	Regarding claim 24, Morelli discloses: wherein the speed (velocity, as understood by one of ordinary skill in the art) of print materials from either the first or second feeder is regulated by the controller (they are both controlled in Morelli, see cited portions).

	Regarding claim 25, Morelli discloses: (see [0023]) wherein the apparatus has more than two feeders / additional feeders for other materials (Id.).  That there are 3 vs. 2 feeders is immediately envisaged from the disclosure of Morelli.

	Regarding claim 26, Morelli discloses: the apparatus of Morelli is interpreted as capable of processing organic / non-metallic particles whether or not it teaches that (the temperatures and pressures of Morelli are suitable for processing organic powders as the article worked upon / manner of operating / intended use of the recited structures – see MPEP 2115).

	Regarding claim 27, the apparatus of Morelli is interpreted as being capable of processing ceramic / polymeric materials (see temperatures and pressures throughout). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2003/0175559) and further in view of Vader (US 2015/0273577).

Regarding claim 16, Morelli does not disclose / teach: wherein the controller notionally divides the article into 3D coordinates prior to formulation and controls the amount of the print materials directed to each corresponding real coordinate of the 3D article as it builds.
In the same field of endeavor of aluminum-based additive manufacturing as Morelli and Applicant’s claims (see title, abs), Vader discloses: a controller configured to (see [0051]) divide the article into 3D coordinates (two-dimensional coordinates of the platen view are a type of 3D coordinates for each row of the 3D regional space – see Figs. 1).
To add the controller function of dividing the article into 3D voxels as in Vader in the additive manufacturing method of Morelli had the benefit that it allowed for the improvement that it eliminated the need for solid electrodes to produce a current in the metal flow ([0006]), which was desirable in Morelli.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the controller of Vader with the controller functions of Morelli to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement that it eliminated the need for solid electrodes to produce a current in the metal flow, which was desirable in Morelli.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2003/0175559) and further in view of Shen (US 2018/0143617).

	Regarding claim 17, Morelli does not disclose: wherein the controller notionally divides the article into 3D coordinates before/prior the formation and controls the amount of the print materials directed to each corresponding real coordinate of the 3D article as it builds.
	In the same field of endeavor of additive manufacturing as Morelli and Applicant’s claims (see title, abs, [0009]), Shen discloses: before controlling the nozzle to print the object ([0070]) to calculate 3D coordinate tool paths (Id.) and to control the nozzle to print the slicing object of the layer according to the adjusted route file / tool path.
	To calculate the tool path of the nozzle(s) as in Shen in the additive manufacturing controller of Morelli had the benefit that it allowed for coloring to each slicing object to be embedded into the object, such as to reduce printing costs ([0010]), which was desirable in Morelli.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the controller functions of slicing before printing of Shen with the controller of Morelli to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of printing costs for colored objects, which was desirable in Morelli.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2003/0175559) and further in view of Napadensky (US 2002/0016386).

Regarding claim 22, Morelli does not disclose: wherein the delivery means has a first outlet nozzle for the first print material and a second outlet nozzle for the second print material.
	In the same field of endeavor of additive manufacturing as Morelli and Applicant’s claims (see title, abs), Napadensky discloses: wherein there are a plurality of nozzles connected to separate dispensers ([0096]).
	To add the separate nozzles connected to separate dispensers as in Napadensky to the additive manufacturing apparatus of Morelli had the benefit that it allowed for the reduction of product cost and improved product quality ([0004]), which was desirable in Morelli.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the separate nozzles connected to separate dispensers of Napadensky to the additive manufacturing apparatus of Morelli to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the printing costs and improved product quality, which was desirable in Morelli.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743